Case 1:21-cv-00879-JLS Document 1-2 Filed 08/04/21 Page 1 of 7




                    EXHIBIT 2
FILED: ERIE COUNTY CLERK 03/26/2021 11:42 AM                                 INDEX NO. 804068/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-00879-JLS Document 1-2 Filed 08/04/21 Page 2 of 7NYSCEF: 03/26/2021
                                                                      RECEIVED




          STATE OF NEW YORK
          SUPREME COURT : COUNTY OF ERIE


          ANTHONY REBMANN                                 Index No.
          2062 Smithcrest Drive
          Gowanda, New York 14070                         Plaintiff designates Erie
                                                          County as the place of trial
                            Plaintiff,

          vs.                                             The basis of venue is
                                                          plaintiff's residence
          ASTEC, INC. d/b/a ASTEC OF TENNESSEE
          4101 Jerome Avenue
          Chattanooga, Tennessee 37407                    SUMMONS

          ASTEC INDUSTRIES, INC.                          Plaintiff resides in
          1725 Shepherd Road                              Gowanda, New York
          Chattanooga, Tennessee 37421
                                                           County of Erie
                            Defendants.


          TO THE ABOVE NAMED DEFENDANTS:

                YOU ARE HEREBY SUMMONED, to answer the Complaint in this action
          and to serve a copy of your Answer, or, if the Complaint is not served with this
          Summons, to serve a Notice of Appearance, on the plaintiff's attorneys within
          TWENTY (20) DAYS after the service of this Summons, exclusive of the day of
          service (or within THIRTY (30) DAYS after the service is complete if this
          Summons is not personally delivered to you within the State of New York); and
          in case of your failure to appear or answer,judgment will be taken against you
          by default for the relief demanded in the Complaint.

          DATED:      Buffalo, New York
                      March 26, 2021
                                              LIPSITZ GREEN SCIME CAMS A LLP


                                              By:
                                                          ES T. SCI   , ESQ.
                                               Atto eys for Plaintiff
                                               Office and P.O. Address
                                              42 Delaware Avenue, Suite 120
                                              Buffalo, New York 14202
                                              (716) 849-1333
                                              [JTS: #68482.0001]

                                              1 of 6
FILED: ERIE COUNTY CLERK 03/26/2021 11:42 AM                                  INDEX NO. 804068/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-00879-JLS Document 1-2 Filed 08/04/21 Page 3 of 7NYSCEF: 03/26/2021
                                                                      RECEIVED




          STATE OF NEW YORK
          SUPREME COURT : COUNTY OF ERIE


          ANTHONY REBMANN,

                            Plaintiff,                           COMPLAINT

          vs.
                                                                 Index No.
          ASTEC, INC. d/b/a ASTEC OF TENNESSEE and
          ASTEC INDUSTRIES, INC.,

                            Defendants.



                Plaintiff, ANTHONY REBMANN, by his attorneys, LIPSITZ GREEN SCIME

          CAMBRIA LLP, for his Complaint against the defendants, ASTEC, INC. d/b/a

          ASTEC OF TENNESSEE and ASTEC INDUSTRIES, INC., alleges:

                           AS AND FOR A FIRST CAUSE OF ACTION
                         AGAINST THE DEFENDANTS, ABOVE-NAMED,
                        THE PLAINTIFF, ANTHONY REBMANN,ALLEGES:

                1.    The plaintiff, ANTHONY REBMANN, at all times hereinafter

          mentioned, was and still is a resident of the Town of Collins located within the

          County of Erie and the State of New York.

                2.    Upon information and belief, at all limes hereinafter mentioned, the

          defendant ASTEC, INC., was and still is a foreign corporation authorized to do

          business within the State of New York, and is doing business under the name of

          ASTEC OF TENNESSEE (hereinafter collectively referred to as "ASTEC").




                                              2 of 6
FILED: ERIE COUNTY CLERK 03/26/2021 11:42 AM                                  INDEX NO. 804068/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-00879-JLS Document 1-2 Filed 08/04/21 Page 4 of 7NYSCEF: 03/26/2021
                                                                      RECEIVED




                3.    Upon information and belief, at all times hereinafter mentioned, the

          defendant, ASTEC, was and still is doing and transacting business within the

          State of New York.

                4.    Upon information and belief, at all times hereinafter mentioned, the

          defendant, ASTEC INDUSTRIES, INC. (hereinafter referred to as "ASTEC

          INDUSTRIES"), was and still is a foreign corporation not authorized to do

          business within the State of New York; jurisdiction over the defendant is

          asserted under New York Civil Practice Law and Rules §302.

                5.    On or about the 19th day of March, 2020, the plaintiff, ANTHONY

          REBMANN, was employed with Gernatt Asphalt Products as an asphalt plant

          supervisor, located at 13870 Taylor Hollow Road in the Town of Collins, County

          of Erie and the State of New York, and while in the course of his employment,

          was using and/or servicing a baghouse screw conveyer when he was caused to

          become entangled therewith sustaining serious injuries.

                6.    Upon information and belief, at all times hereinafter mentioned, the

          defendants, ASTEC and/or ASTEC INDUSTRIES, by their agents, servants

          and/or employees, designed, manufactured, assembled and/or placed on the

          market the said baghouse screw conveyor.

                7.    Upon information and belief, the aforesaid incident and resultant

          injuries were caused as a result of the negligent, careless, reckless and/or

          unlawful conduct on the part of the defendants, ASTEC and/or ASTEC

          INDUSTRIES, by their agents, servants and/or employees, in the maintenance,




                                                 2
                                              3 of 6
FILED: ERIE COUNTY CLERK 03/26/2021 11:42 AM                                     INDEX NO. 804068/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-00879-JLS Document 1-2 Filed 08/04/21 Page 5 of 7NYSCEF: 03/26/2021
                                                                      RECEIVED




          design, manufacture and/or assembly of the aforesaid baghouse screw

          conveyor.

                8.      As a result of the alleged incident, the plaintiff, ANTHONY

          REBMANN, sustained bodily injuries and was painfully and seriously injured,

          and some of the injuries may result in permanent defects; was rendered sick,

          sore, lame and disabled; sustained pain and suffering and shock to his nerves

          and nervous system; was caused to and did seek medical aid and attention; was

          caused to be confined to hospital, bed and home; was caused to and did incur

          great medical expense, and may incur further medical expense; was caused to

          be incapacitated from his usual activities and employment, and may be further

          incapacitated.

                9.      This action falls within one or more of the exceptions set forth in

          CPLR §1602.

                 10.    As a result of the foregoing, the plaintiff has sustained general and

          special damages in an amount which exceeds the jurisdictional limits of all lower

          courts which would otherwise have jurisdiction.

                             AS AND FOR A SECOND CAUSE OF ACTION
                            AGAINST THE DEFENDANTS, ABOVE-NAMED,
                           THE PLAINTIFF, ANTHONY REBMANN,ALLEGES:

                 1 1.   Repeats, reiterates and realleges each and every allegation contained

          in paragraphs "1" through "13" of this Complaint with the same force and effect

          as if fully set forth at length.




                                                   3
                                                4 of 6
FILED: ERIE COUNTY CLERK 03/26/2021 11:42 AM                                    INDEX NO. 804068/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-00879-JLS Document 1-2 Filed 08/04/21 Page 6 of 7NYSCEF: 03/26/2021
                                                                      RECEIVED




                12.    Upon information and belief, the defendants, ASTEC and ASTEC

          INDUSTRIES,       by   their   agents,   servants   and/or   employees,   designed,

          manufactured, assembled and/or placed on the market the aforesaid baghouse

          screw conveyor.

                13.    Upon information and belief, the aforesaid baghouse screw conveyor

          was defectively designed, manufactured, and/or assembled and was in a

          defective and hazardous condition when the defendants, ASTEC and/or ASTEC

          INDUSTRIES, placed the baghouse screw conveyor on the market.

                14.    The incident hereinbefore described and the resultant injuries were

          caused as a result of the defective and hazardous conditions of the said

          baghouse screw conveyor, and the plaintiff claims damages against the

          defendants, ASTEC and ASTEC INDUSTRIES, under the doctrine of strict

          products liability.

                15.    As a result of the foregoing, the plaintiff has sustained general and

          special damages in an amount which exceeds the jurisdictional limits of all lower

          courts which would otherwise have jurisdiction.

                WHEREFORE, the plaintiff demands judgment against the defendants,

          ASTEC, INC. d/b/a ASTEC OF TENNESSEE and ASTEC INDUSTRIES, INC.,

          either jointly or severally, in the First and Second Causes of Action in an amount

          which exceeds the jurisdictional limits of all lower courts which would otherwise

          have jurisdiction, and for such other, further or different relief as the Court may

          deem just and proper, together with the costs and disbursements of the action.




                                                      4
                                                   5 of 6
FILED: ERIE COUNTY CLERK 03/26/2021 11:42 AM                                 INDEX NO. 804068/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-00879-JLS Document 1-2 Filed 08/04/21 Page 7 of 7NYSCEF: 03/26/2021
                                                                      RECEIVED




          DATED:      Buffalo, New York
                      March 26, 2021

                                              LIPSITZ GREEN SCIME CAMBRIA LLP



                                              By:               6
                                                   J MES T. SCIME, ESQ.
                                             At o    ys for Plaintiff
                                              Of    and P.O. Address
                                             42 Delaware Avenue, Suite 120
                                             Buffalo, New York 14202
                                             (716) 849-1333
                                             [JTS: #684782.0001]




                                                 5
                                              6 of 6
